Citation Nr: 1624598	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  12-28 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from March 1958 to January 1960.  He had earlier duty in the Navy Reserve beginning in 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is as likely as not attributable to his active military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  
  
The Veteran seeks service connection for tinnitus.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

On his application for compensation, the Veteran reported that as a Navy signalman, he was continually exposed to noise from large cannon/guns on the USS Bigelow DD 942.  He stated that on a regular basis, he was exposed to the gun and cannon blasts and that he did not wear ear protection and as a result had hearing loss and tinnitus.  The Veteran reported that he frequently would go for days where he could not hear and that the ringing in his ears is constant.

In his Notice of Disagreement, the Veteran noted that during his entire reserve and active service in the Navy, he was exposed to very loud gun fire without any hearing protection offered or available to him.  The Veteran stated that he spent two years of his service as a signal man on the USS Bigelow DD 942 and that during this time, he spent most of his time on the bridge of the ship near very large cannons firing.  The Veteran explained that the ship was only 418 feet long and that no matter where he stood on the ship, he could not escape the noise.  The Veteran reported that he was exposed to 5 inch 54 caliber dual purpose MK42 guns, 3 inch 50 caliber Mark 33 anti-aircraft guns, and Mark 10/11 Hedgehogs along with other guns and that where he was on the bridge as a signal man, he was ear level and behind the 5 inch guns going off.  The Veteran reported that he had constant noise in his ears during service along with not understanding what people were saying to me that continued after service.  The Veteran stated that he spent all of his life after the service unable to hear what was going on around him due to his hearing loss and constant background noise.  

The Veteran's service personnel records indicate that he was aboard the USS Bigelow from May 1958 until November 1959.  The Veteran submitted information regarding the USS Bigelow, a Forrest Sherman class destroyer.  Additional research indicates that the USS Bigelow's armament included "3 x 5"/54 DP (3x1), 4 x 3"/50 (2x2), 2 Hedgehog ASW Mortars, 4 x 21" TT (4x1) 6 x 12.75" Mk 32 ASW TT (2x3)."  As such, the record is supportive of the Veteran's contentions regarding exposure to loud noises.
      
As such, the service records are supportive of the Veteran's contentions regarding exposure to loud noises.  In addition, the Board finds that the Veteran is credible with respect to his assertions of experiencing tinnitus in service and since service. 

The Board finds the Veteran's statements as to the onset of his tinnitus to be credible and his statements are accorded significant evidentiary weight.  The Board notes that the Veteran underwent VA examination in March 2012, and the examiner noted that the Veteran's tinnitus was related to hearing loss but that the Veteran's hearing loss was not related to service based on the fact that there was no audiometric examination at enlistment or separation to rule out hearing loss.  This opinion is insufficient to deny service connection for tinnitus.

Therefore, the Veteran's credible statements as to the onset of his tinnitus are sufficient to establish a nexus between his tinnitus and noise exposure during service.  

When resolving all reasonable doubt in the Veteran's favor, the Board finds that tinnitus is, in fact, related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Hearing acuity measured by whispered voice testing measured at 15/15 is considered normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).

Reports of Medical Examination in August 1953, February 1958, and January 1960, showed that his hearing was normal by whisper voice testing.

As noted above, the Board concedes in-service noise exposure.  

The Veteran underwent VA examination in March 2012 at which time the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner noted that there was no audiometric examination at enlistment or separation to rule out hearing loss.  

In support of his claim, the Veteran submitted an April 2014 private audiology evaluation which provides a positive nexus opinion for his bilateral hearing loss after review of the audiometric test results in April 2014 at Allied Hearing and interview with the Veteran. 

The Board notes that neither of these examinations is adequate upon which to base a decision.  Neither examiner addressed any potential post-service noise exposure.  As such, it is the Board's opinion that the Veteran be provided an additional opportunity to report for a VA examination to determine the nature and etiology of his hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his hearing loss that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA audiometric examination.  The examiner is to be provided access to Virtual VA, and VBMS, and the examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

After addressing any post-service noise exposure and accepting the Veteran's reporting of his in-service noise exposure as credible, the examiner should provide an opinion as to whether it is at least as likely as not that his hearing loss is related in any way to the Veteran's active duty service.  The examiner is also asked to comment on whether the type of hearing loss found is consistent with that expected due to acoustic trauma, or is more likely associated with infection, advancing age, or other cause.     

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


